OMB APPROVAL OMB Number: 3235-0288 Expires: May 31, 2014 Estimated average burden hours per response 2645.00 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 20-F/A (Amendment No. 1) (Mark One) [ ] REGISTRATION STATEMENT PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2011 [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to [ ] SHELL COMPANY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of event requiring this shell company report: 000-17729 Commission File Number FEC RESOURCES INC. (Exact name of registrant as specified in its charter) n/a (Translation of Registrant’s name into English) Canada (Jurisdiction of incorporation or organization) 46 Royal Ridge Rise NW, Calgary, AB, T3G 4V2 (Address of principal executive offices) Carlo Pablo, (403) 290-1676, Fax (403) 770-8060, 46 Royal Ridge Rise NW Calgary, AB, T3G 4V2 (Name, Telephone, E-mail and/or Facsimile number and Address of Company Contact Person) Securities registered pursuant to Section 12(b) of the Exchange Act: Title of each class Name of each exchange on which registered n/a n/a Securities registered pursuant to Section 12(g) of the Exchange Act: Title of class Common Shares, without par value Common Stock Purchase Warrants 1 Securities for which there is a reporting obligation pursuant to Section 15(d) of the Exchange Act: Title of class None Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the close of the period covered by the annual report. 439,143,765 Common Stock Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes [ ] No [X] If this report is an annual or transition report, indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. Yes [ ] No [X] Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [ ] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See the definitions of “large accelerated filer,” “accelerated filer” in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [X] Indicate by check mark which basis of accounting the registrant has used to prepare the financial statements included in this filing: U.S. GAAP [ ] Other [ ] International Financial Reporting Standards as issued by the International Accounting Standards Board [ X ] If “Other” has been checked in response to the previous questions, indicate by check mark which financial statement item the registrant has elected to follow. Item 17 [ ] Item 18 [ ] If this is an annual report, indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [X] (APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PAST FIVE YEARS) Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. 2 EXPLANATORYNOTE The purpose of this Amendment No. 1 to the Annual Report on Form 20-F of FEC Resources Inc. for the fiscal year ended December 31, 2011, filed with the Securities and Exchange Commission on May 16, 2012 (the “Form 20-F”) is solely to furnish Exhibit 101 to the Form 20-F in accordance with Rule 405 of Regulation S-T.Exhibit 101 to this report provides the financial and related notes from the Form 20-F formatted in XBRL (Extensible Business Reporting Language). No other changes have been made to the Form 20-F.This Amendment No. 1 to the Form 20-F speaks asof the original filing date of the Form 20-F, does not reflect events that may have occurred subsequent to the original filing date, and does not modify or update in anyway disclosures made in the Original Form 20-F. Pursuant to Rule 406T of Regulation S-T, the interactive files on Exhibit 101 hereto are deemed not filed or part of a registration statement or prospectus for purposes of Sections 11 or 12 of the Securities Act of 1933, as amended, are deemed not filed for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, and otherwise are not subject to liability under those sections. 3 ITEM 19. EXHIBITS Certificate of Continuance of the Registrant (incorporated by reference to Exhibit 3.1 to the Registrant’s Registration Statement on Form F-1, File No. 33-81290 (the “Registration”); * By-Laws of the Registrant (incorporated by reference to Exhibit 3.2 to the Registration Statement); * Consulting Agreement dated March 1, 2004 between the Company and David Robinson *; Consulting Agreement dated March 1, 2004 between the Company and Barry Stansfield *; Consulting Agreement dated November 23, 2003 between the Company and Larry Youell *; Consulting Agreement dated March 1, 2004 between the Company and David Wilson * Consulting Agreement dated March 1, 2004 between the Company and David *; Exchange and Release Agreement between Tracer Petroleum Corporation and Transmeridian Exploration, Inc., dated March 16, 2001; * Share Purchase Agreement dated March 11, 2003, as amended by agreements dated March 21, and April 2, 2003; * Amendment dated March 21, 2003 to Share Purchase Agreement dated March 11, 2003 as amended by an agreement dated April 2, 2003; * Amendment dated April 2, 2003 to Share Purchase Agreement dated March 11, 2003 as amended by agreement dated March 21, 2003; * Code of Ethics *; Certification by the Chief Executive Officer and Chief Financial Officer pursuant to section 302 of the Sarbanes-Oxley Act of 2002 (filed herewith); Certification by the Chief Executive Officer and Chief Financial Officer pursuant to section 906 of the Sarbanes-Oxley Act of 2002 (filed herewith); 101.INS XBRL Instance Document (filed herewith); 101.SCH XBRL Taxonomy Extension Schema Document (filed herewith); 101.CAL XBRL Taxonomy Extension Calculation Linkbase Document (filed herewith); 101.LAB XBRL Taxonomy Extension Label Linkbase Document (filed herewith); 101.PRE XBRL Taxonomy Extension Presentation Linkbase Document (filed herewith); 101.DEF XBRL Taxonomy Extension Definition Linkbase Document (filed herewith) * Previously filed SIGNATURES The registrant hereby certifies that it meets all of the requirements for filing on Form 20-F and that it has duly caused and authorized the undersigned to sign this Annual Report on its behalf. FEC Resources Inc. ("Registrant") Date:June 15, 2012 By: /s/Jose Ernesto Villaluna Name: Jose Ernesto Villaluna Title: President and Chief Executive Officer 4
